Title: From Benjamin Franklin to Abel James, 3 June 1772
From: Franklin, Benjamin
To: James, Abel


Dear Friend,
London, June 3. 1772
Agreable to your Request when in London and what you wrote to me from Bristol relating to the Purchase of Stringfellow’s Right, I have attended to the Affair from time to time with Mr. Wheeler, who has been very assiduous in it, and taken a great deal of Pains to bring it to a Conclusion. We could not obtain the Right for less than £110 besides the Charges of Conveyance, and Proof before the Lord Mayor, &c. which amounted to £5 15s. 6d. more, I was obliged to pay the Money down. The Deed is to our common Friend Dr. Evans: But as there is mention in his Letter to you, of which you sent me a Copy, that the Purchase may be for either of you or both, I suppose that to be amicably settled between you, and I send the Writings to you, thro’ whom alone I became engag’d in the Business, not having heard any thing from the Doctor immediately concerning it. For greater Safety I took two Setts, lest one should miscarry in the Passage; the other remains with me. I found it was most agreable to Mr. Wheeler that I should leave it to you to satisfy him for his Trouble. Enclos’d you have a Letter from the Proprietary to Mr. Tilghman, a Copy of which, taken by Permission before it was seal’d, is annex’d to the Writings. I hope the Purchase will prove beneficial, as we have done our best. Enclos’d is also a List of the Papers and Letters relating to the Right, which have been deliver’d to me, and shall be sent to you by Osborne, they being bulky and not of immediate Importance. It will be agreable to me to receive the Money I have paid, viz. £115 15s. 6d. Sterling by a Bill as soon as may be. With great Esteem, I am ever, Dear Friend, Yours most affectionately
B Franklin
Abel James Esqr
 
Notation: London 3rd June 1772 Dr Benjamin Franklin to Abel James
